Citation Nr: 1821295	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lower back condition.

2.  Entitlement to a compensable initial rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In October 2016, the Veteran failed to appear at the scheduled videoconference hearing in Los Angeles, California.  The Veteran has not requested that the hearing be rescheduled or provided good cause for missing the hearing.  The Board therefore considers the Veteran's request for a hearing to be withdrawn.

As an initial matter, the Board notes that the RO recently issued a rating decision in February 2018 that, in pertinent part, denied an increased rating for the Veteran's service-connected left ear hearing loss.  This issue is, however, already on appeal and before the Board.

The issue of service connection for low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's left ear hearing loss has been manifested by hearing impairment corresponding to no higher than an auditory acuity of Level VI.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.21, 3.383, 3.385, 4.85(f), 4.85, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify was satisfied by the letter dated in September 2013.  

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The October 2013 and January 2018 VA medical opinions regarding hearing loss reflect that the examiners tested the then-current condition of the Veteran's disability and offered opinions supported by adequate rationale.  Therefore, the opinions are adequate for determining entitlement to an increased rating.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 




II.  Initial Compensable Rating for Left Ear Hearing Loss

The Veteran contends that he should be entitled to a compensable initial rating for his service-connected left ear hearing loss.

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85(a).

Factual Background

During an October 2013 VA examination, the examiner did not diagnose the Veteran with hearing loss due to inconsistencies in responses.  The Veteran was afforded an audiogram.  The results were: 




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
70
70
70
Speech audiometry revealed speech recognition ability of 68 percent in the left ear, using the Maryland CNC test.  Considering that the Veteran's left ear manifested in an average puretone threshold of 60, with 68 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level V impairment.  The examiner found that the test results were not valid for rating purposes because bone conduction was worse than air conduction for 6 frequencies (5 right ear, 1 left ear); the speech discrimination score in the right ear was inconsistent with degree of loss, especially when compared to left ear; and four acoustic reflex thresholds (3 right ear, 1 left ear) were inconsistent with the degree of hearing loss.  The examiner noted that the Veteran had mild to moderate high frequency sensorineural in the left ear at separation.  Based on the examination, the RO granted the Veteran service-connection for left ear hearing loss.  

During a January 2018 VA examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The results of the Veteran's audiogram were:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
70
80
85

Speech audiometry revealed speech recognition ability of 72 percent in the left ear, using the Maryland CNC Test.  Considering that the Veteran's left ear manifested in an average puretone threshold of 70, with 72 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level VI impairment.  

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 0 percent initial rating for his service-connected left ear hearing loss.  He has not established service connection for his right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In this regard, in order for the left ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI, the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment.  However, as will be discussed below, the Veteran's left ear hearing loss results in no worse than Level VI hearing impairment.  As such, for the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing.

Upon review of the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected bilateral hearing loss is not warranted.  
Applying the clinical findings of the October 2013 VA audiological examination to Table VII, i.e., Roman numeral V in the left ear and Roman numeral I in the nonservice-connected right ear, respectively, a noncompensable evaluation is assigned.  Specifically, the point where the Roman numeral designation for each ear from the examinations intersects indicates a zero percent evaluation.

Applying the clinical findings of the January 2018 VA audiological examination to Table VII, i.e., Roman numeral VI in the left ear and Roman numeral I in the nonservice-connected right ear, respectively, a noncompensable evaluation is assigned.  Specifically, the point where the Roman numeral designation for each ear from the examinations intersects indicates a zero percent evaluation.

In November 2016 written argument, the Veteran's representative argued that the hearing tests were "conducted in the sterile quiet of an audiology booth and [did] not reflect the severity of [the Veteran's] condition in the aspect of normal, daily life."  However, there is no indication that the use of a silent booth was improper, inappropriate, or a deviation from standard audiological testing practices.  Moreover, the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117. Notably, 38 C.F.R. § 4.82 provides for specific testing methodology to be employed in determining hearing impairment.  See also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (holding that the Secretary's policy for conducting audiological examinations in a sound-controlled room is valid).  This long-standing methodology was properly administered in the instant case; there is no evidence that the testing was misinterpreted.

The Board has considered the various lay statements from the Veteran attesting to the impact of his hearing loss, i.e. difficulty understanding speech especially in the presence of background noises, hearing muffled sounds, and having trouble hearing the telephone and television.  However, the Veteran, while competent to report symptoms associated with hearing loss, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under Diagnostic Code 6100 because such an opinion requires medical expertise, i.e., training in evaluating hearing impairment, which he has not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board finds the medical evidence of record to be more probative.  

The Board is sympathetic to the Veteran's position that a compensable rating is warranted for his service-connected left ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for left hearing loss; and therefore, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition, the Board notes staged ratings have been considered, but because there is no objective evidence that the Veteran's disability was more disabling than warranted by the noncompensable rating assigned, a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An initial compensable rating for left ear hearing loss is denied.


REMAND

The Veteran submits that his lower back pain should be service-connected because he was seen repeatedly for back pain during service.  A review of the Veteran's service treatment records indicates that the Veteran did receive medical attention due to back pain between December 1972 and April 1975.  

The Board notes that the Veteran's post-service treatment records are silent about back pain until December 2011, including when the Veteran was receiving regular treatment from November 2009 to December 2009.  The Veteran's treatment records pertaining to his back pain do not provide an opinion regarding the etiology of the back pain.

In October 2013, a VA examiner found that the Veteran's back pain was not etiologically connected to service because there were no records that show chronicity of condition.  However, in the diagnosis section, the examiner stated that the Veteran was diagnosed with a lumbar strain in April 1975.  The examiner did not explain how the April 1975 diagnosis of a lumbar strain impacts an etiological finding.

VA cannot exercise independent medical judgment in deciding an appeal.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the Board cannot exercise independent medical judgment to determine whether the April 1975 lumbar strain is etiologically related to his current back pain.  Therefore, the Board finds that the Veteran should be afforded a new VA examination for a clarifying medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain all relevant treatment records relating to the remanded issue and to associate those records with the Veteran's claims folder.  All records/responses received must be associated with the claims folder.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's back pain.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail.

The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or better probability) that the Veteran's back pain is etiologically related to active service.  The examiner must consider the April 1975 lumbar strain diagnosis.

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. ISHIZAWAR 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


